                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES -- GENERAL

Case No.      CV 21-3997-JFW(ASx)                                                 Date: July 6, 2021

Title:        Michelle Williams-v- Regional Acceptance Corporation


PRESENT:
             HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

              Shannon Reilly                                None Present
              Courtroom Deputy                              Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                   ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                None

PROCEEDINGS (IN CHAMBERS):               ORDER TO SHOW CAUSE WHY SANCTIONS SHOULD
                                         NOT BE IMPOSED FOR FAILURE TO COMPLY WITH
                                         THE COURT’S ORDER

       In the Court’s Scheduling and Case Management Order (“CMO”), the Court set June 28,
2021 as the last day to conduct a Settlement Conference, and July 2, 2021 as the last day to file a
Joint Report Re: Results of Settlement Conference. Based on the Defendant’s Report Re: Results
of Settlement Conference/Mediation filed on July 2, 2021, it appears that Plaintiff has violated the
Court's CMO by failing to complete the Settlement Conference by the Court ordered deadline of
June 28, 2021

       Accordingly, Plaintiff is ordered to show cause in writing by July 10, 2021 why the Court
should not dismiss this action for violating the Court’s CMO. No oral argument on this matter will
be heard unless otherwise ordered by the Court. See Fed. R. Civ. P. 78; Local Rule 7-15. The
Order to Show Cause will stand submitted upon the filing of the response to the Order to Show
Cause. Failure to respond to the Order to Show Cause will result in the dismissal of this action.

         IT IS SO ORDERED.




                                                                               Initials of Deputy Clerk sr
